 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    RONALD LAWRENCE MORTENSEN,                        Case No. 2:11-cv-00266-KJD-DJA
12                       Petitioner,                    ORDER
13           v.
14    DWIGHT D. NEVEN, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   138), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 138) is GRANTED. Petitioner will have up to and including November

21   18, 2019, to file a verified fourth amended petition for a writ of habeas corpus.

22          DATED:       August 23, 2019
23                                                                ______________________________
                                                                  KENT J. DAWSON
24                                                                United States District Judge
25

26
27

28
                                                       1
